Trombly Business Law 1320 Centre Street, Suite 202 Newton, MA 02459 Telephone (617) 243-0060 Facsimile (617) 243-0066 Amy M. Trombly, Esq. amy@tromblybusinesslaw.com July 17, 2007 Delivered by electronic submission via EDGAR United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, DC20549 Attn:Anita Karu, Esq. Re:FTS Group, Inc. Registration Statement on Form SB-2 File No. 333-133749 Dear Ms. Karu: I am securities counsel for FTS Group, Inc. (the “Company”).The Company undertakes to include the final disclosure reviewed by the staff of the Securities and Exchange Commission under the Narrative to Summary Compensation Table, located on page 17, in its final prospectus pursuant to Rule 424 of the Securities Act of 1933, as amended. If you have further questions or comments, please feel free to contact us.We are happy to cooperate in any way we can. Regards, /s/Amy M. Trombly Amy M. Trombly cc: FTS Group, Inc.
